--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated May 12, 2022 is acknowledged. 
Priority
This application is a continuation of 14/601,920 field on 01/21/2015, and claims benefit in provisional application 62/050,626 filed on 09/15/2014, and provisional application 61/930,358 filed on 01/22/2014.
Claim Status
Claims 1, 3, 4, 6, 7, 11, 16, 17, 21, 24, 27, 28, 33, 37, 39, 42, 49, 69, and 72-74 are pending. Claim 69 remains withdrawn. Claims 2, 5, 8-10, 12-15, 18-20, 22, 23, 25, 26, 29-32, 34-36, 38, 40, 41, 43-48, 50-68, 70, and 71 were cancelled. Claims 1, 3, 11, 16, 17, 21, 24, 27, 28, 33, 37, 39, 72, and 74 were amended. Claims 1, 3, 4, 6, 7, 11, 16, 17, 21, 24, 27, 28, 33, 37, 39, 42, 49, and 72-74 are examined.
Withdrawn Claim Objections
Objections to claims 1, 3, 11, 16, 17, 21, 24, 27, 28, 72, and 74 are withdrawn because objections were obviated with claim amendments.  

Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 17, 33, and 39 are withdrawn because claim 17 was amended to specify amount of pridopidine, claim 33 was amended by deleting preferably, and claim 39 was amended to clarify that ethylcellulose refers to ethylcellulose of claim 1. 
Rejection of claim 37 is withdrawn because the claim was amended by deleting concentration ranges that do not further limit the range in claim 1. 
Maintained Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6, 7, 11, 16, 17, 21, 24, 27, 28, 33, 37, 39, 42, 49, and 72-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-ATA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rate controlling excipient" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the at least one pharmaceutically acceptable rate controlling excipient”?
Claim 16 recites the limitation "the rate controlling excipient” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the at least one pharmaceutically acceptable rate controlling excipient”?
Rejections of claims 1 and 16 are maintained because it is not clear that “the rate controlling excipient” is referring to “at least one pharmaceutically acceptable rate controlling excipient”. The rate controlling excipient could be interpreted as an additional element.   
Claims 3, 4, 6, 7, 11, 17, 21, 24, 27, 28, 33, 37, 39, 42, 49, and 72-74 are indefinite because the claims depend from and contain limitations of indefinite claims.
Maintained Claim Rejections —35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 11, 16, 17, 21, 24, 27, 28, 33, 37, 39, 42, 49, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2013/0267552 Al Published October 10, 2013 — of record in IDS dated 09/02/2019) and Ryoshi (JP 2009-20686, Published January 21, 1997 — of record in IDS dated 10/12/2020).
The claims encompass a modified release solid oral dosage form as described by the claims.
The teachings of Waters are related to pharmaceutical compositions comprising a therapeutically effective combination of pridopidine and tetrabenazine (Abstract). Waters teaches a package comprising a) a first pharmaceutical composition comprising an amount of tetrabenazine or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier, b) second pharmaceutical composition comprising an amount of pridopidine or pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier, and c) instructions for use of the first and second pharmaceutical compositions together to treat a subject (paragraphs 0017-0020). In one embodiment, a kit is provided comprising at least two separate unit dosage forms (A) and (B) where (A) comprises priodopidine or a pharmaceutically acceptable salt thereof and (B) comprises tetrabenazine or a pharmaceutically acceptable salt thereof (paragraph 039). The amount of pridopidine or pharmaceutically acceptable salt thereof is 10-100 mg (paragraph 0102). Acceptable salts include hydrochloride, among others (paragraph 0149). Pharmaceutical compositions comprise one or more adjuvants, excipients, carriers, buffers, diluents, and other customary pharmaceutical auxiliaries (paragraph 0150). Preferred route of administration includes oral administration, in particular in tablet form. The pharmaceutical compositions may be manufactured by the skilled person by use of standard methods and conventional techniques appropriate to the desired formulation. Compositions adapted to give sustained release of the active ingredient may be employed (paragraph 0152).
Waters does not teach excipients that are suitable for making a composition adapted to give sustained release of the active ingredient.
The purpose of Ryoshi is to form a formulation exhibiting excellent sustained release property. The formulation is formed by heating melting, cooling, and pelletizing 10-50 wt. % (A) an active component, 20-50 wt. % (B) a cellulosic derivative, and 20-60 wt. % (C) hardened oil (Problem to be solved and Solution in first paragraph on page 2). The cellulosic derivative is ethyl cellulose, methyl cellulose, hydroxypropyl methylcellulose (Claim 2 on page 3). Hardened oil includes cured castor oil (paragraph 0007). The active ingredient is not limited (paragraph 0010). Paragraphs 0012 and 0013 teach methods of forming the sustained release dosage forms and thus obtained sustained release preparations can be easily processed into tablets. Paragraph 0014 teaches an example of a composition comprising hydrogenated castor oil.
The teachings of Waters and Ryoshi are related to pharmaceutical compositions providing a sustained release of the active and wherein the compositions are in the form of a tablet, and it would have been obvious to have combined their teachings because they are in the same field of endeavor.
Regarding claims 1 and 16, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a sustained release solid oral dosage form in the form of a tablet comprising a therapeutically effective amount of pridopidine or a pharmaceutically acceptable salt thereof and one or more pharmaceutically acceptable excipients, with a reasonable expectation of success because Waters teaches a sustained release solid oral dosage form comprising a therapeutically effective amount of pridopidine or a pharmaceutically acceptable salt thereof and one or more pharmaceutically acceptable excipients. Waters does not teach excipients that are suitable for making a tablet for oral administration and which that provides sustained release of pridopidine or a pharmaceutically acceptable salt thereof. A person skilled in the art would have been motivated to look to Ryoshi because Ryoshi teaches excipients and methods of making tablets that provide sustained release of an active agent. It would have been obvious to have formed the oral dosage form of Waters in the form of a tablet comprising 10-100 mg of pridopidine or a pharmaceutically acceptable salt thereof, 20-50 wt. % of a cellulosic derivative comprising ethyl cellulose and hydroxypropyl methylcellulose, and 20-60 wt. % of hydrogenated castor oil, with a reasonable expectation of success because Waters teaches that amount of pridopidine or a pharmaceutically acceptable salt in the dosage form ranges from 10 mg to 100 mg, and Ryoshi teaches that suitable concentration of a cellulosic derivative is 20-50 wt. % and hardened oil is 20-60 wt. %, where the cellulosic derivative comprises ethyl cellulose and HPMC and where hardened oil comprises hydrogenated castor oil. One of ordinary skill in the art would have had a reasonable expectation of success in obtaining Waters’ composition modified with Ryoshi as a sustained release composition because Ryoshi teaches that said cellulosic derivatives and hardened oil in said concentration ranges provide a solid dosage form that provides a sustained release of the active. Waters’ oral dosage form contains 10-100 mg of the active agent, which meets the limitation that requires a therapeutically effective amount of pridopidine or a pharmaceutically acceptable salt. Water’s oral dosage form contains pridopidine or a pharmaceutically acceptable salt as the only active ingredient. The concentration of the total amount of the rate controlling excipient is obvious because it overlaps with the total amount of the cellulosic derivative and the hardened oil taught by Ryoshi. The limitation that requires a modified release solid oral dosage form is met because Waters teaches a unit dosage from comprising pridopidine or a pharmaceutically acceptable salt where the unit dosage form is a sustained release dosage form. Combining prior art elements according to known methods to obtain predictable results supports obviousness, and the selection of a known material suitable for its intended purpose supports obviousness.
The “wherein” clauses in lines 1, 3, 4, 6, 7, 16, 21, 27, and 28 describe properties of the claimed composition including the in vivo plasma drug concentration. The limitations are met by the prior art composition because the clauses describe properties of the dosage form when placed under certain conditions. It would have been reasonable for the person skilled in the art to expect the prior art composition to have the same properties as the claimed composition when placed under identical conditions because the prior art composition contains the same elements in overlapping amounts as the claimed composition. MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Jd. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claim 11, the claimed ranges “at least about 90 mg” and “at least about 100 mg” are obvious because the ranges overlap with Waters’ range of 10-100 mg.
Regarding claim 17, the claimed ranges in sections a), b), and c) are obvious because the ranges overlap with Waters’ range of 10-100 mg.
Regarding claim 24, Waters teaches hydrochloride salts of pridopidine.
Regarding claim 33, Waters modified with Ryoshi teaches a solid dosage form comprising HPMC and hydrogenated castor oil.
Regarding claim 37, the claimed ranges are obvious because the ranges overlap with the combined concentration range of cellulose derivatives and hydrogenated castor oil.
Regarding claims 39, 42, and 73, it would have been obvious to have formed the dosage form to comprise ethyl cellulose and HPMC, with a reasonable expectation of success because Ryoshi teaches using a combination of the two in a unit dosage form (paragraph 0015). It would have been obvious to have used each in a concentration from 5% to 60% wt. %, as long as the total concentration of the two does not exceed 60 wt. %, with a reasonable expectation of success because Ryoshi teaches using cellulose derivatives comprising ethyl cellulose and HPMC, where cellulose derivatives are in a concentration of 5-60 wt. % (paragraph 0008). The claimed concentration ranges of ethyl cellulose and HPMC are obvious because the ranges overlap with 5-60 wt. %.
Regarding claim 49, it would have been obvious to have formed the tablet with the composition described above in addition to other pharmaceutically acceptable excipients, with a reasonable expectation of success because Waters teaches a pharmaceutical composition comprising pridopidine or a salt thereof and a pharmaceutically acceptable carrier, and Ryoshi teaches forming a pharmaceutical composition in the form of a tablet comprising pharmaceutically acceptable excipients selected from binders and lubricants, among others (paragraph 0013).
Regarding claim 72, the claimed range of “about 90 mg” is obvious because the range overlap with Waters’ range of 10-100 mg.
Regarding claim 74, it would have been obvious to have use hydrogenated castor oil in a concentration of 20-60 wt. % because Ryoshi teaches 20-60 wt. % as the most preferred concentration range (paragraph 0007). The claimed range is obvious because it overlaps with the prior art range.
The claimed ranges of concentrations and amounts are obvious because claimed ranges overlap with their corresponding ranges in the prior art, and it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. The application was reviewed and there is no evidence of unexpected results nor criticality of claimed ranges of concentration and amounts.
Examiner’s Response to Applicant’s Arguments
In the remarks dated May 15, 2022, the applicant traversed the rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
1. Waters teaches a unit dosage form that comprises pridopidine or a salt thereof, and the rejection is based on this embodiment. It is irrelevant that Waters teaches administering said unit dosage form simultaneously, separately, or sequentially with a dosage form comprising tetrabenazine or a salt thereof. Tetrabenazine is not required in the dosage form that comprises pridopidine. The dosage form in Waters requires 10-100 mg of pridopidine or salt thereof, which meets the limitation that requires pridopidine or salt thereof to be present in a therapeutically effective amount. As evidenced by dependent claims 11 and 72, which teach ranges of pridopidine that overlap with 10-100 mg.
2. A teaching of a sustained release dosage form in one paragraph in Waters is sufficient to provide motivation to make a sustained release dosage form. Multiple recitations of “sustained release” are not required to meet the requirements for an obviousness rejection. Waters does not teach specific excipients for making a sustained release dosage form. A person skilled in the art would have been motivated to look to another reference, such as Ryoshi, for the teachings of specific excipients suitable for making a sustained release dosage form. The rationale for combining Waters and Ryoshi is not based on “obvious to try”. The rationale relied upon is combining prior art elements according to known methods to obtain predictable results, and the selection of a known material suitable for its intended purpose supports obviousness.  
Per MPEP 2144.07 “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)”.   
3. The teachings of Ryoshi are relied upon for excipients known as useful for making sustained release solid oral dosage forms. The rejection is based on two references. Waters teaches the claimed active agent, thus it is irrelevant that Ryoshi does not teach the claimed active agent. Waters does not provide any limitations on excipients suitable for sustained release dosage forms. There is no evidence on the record that would have led the skilled artisan to conclude that Ryoshi’s excipients would not be suitable for making Waters’ sustained release composition. Ryoshi teaches examples of excipients and concentration ranges of said excipients, and the skilled artisan would have been motivated to use the teachings of Ryoshi in order to make Waters’ sustained release solid composition. Waters teaches that the skilled artisan would have known to form the pharmaceutical compositions using standard methods and conventional techniques. Ryoshi teaches methods and excipients for making sustained release compositions. The selection of a known material suitable for its intended purpose supports obviousness. Ryoshi teaches that in addition to the active agent, a cellulosic derivative and a hardened oil are required in order to form a sustained release dosage form. Ryoshi teaches 8 examples of suitable cellulosic derivatives which include ethyl cellulose and HPMC (paragraph 0008) and 3 examples of hardened oils including castor oil (paragraph 0007). It is apparent from example 1 that hardened castor oil includes hydrogenated castor oil (paragraph 0014). The excipients required by the claim are known in the art as excipients for making sustained release dosage forms. Based on these teachings, it would have been obvious to the skilled artisan to arrive at the claimed invention through routine experimentation. The claimed composition amounts to nothing more than combining prior art elements according to known methods to obtain a predictable result.
Ryoshi teaches a limited list of excipients and suitable ranges of said excipients. It would have been obvious to the skilled artisan to follow the teachings of Ryoshi and arrive at a sustained release dosage form, through routine experimentation. 
MPEP 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." The present application was reviewed and there is no evidence that the claimed combination of elements nor the claimed ranges are critical. Claimed concentration ranges are obvious since it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. As stated above, the obviousness rejection is not based on a “obvious to try” rationale. The rejection of ranges is not based “a result-effective variable” rationale and the prior art is not required to recognize a numerical parameter as a result effective variable in order to make the claimed range obvious over the prior art range. The claimed ranges of amounts and concentrations are obvious because they overlap with the corresponding prior art ranges, and the applicant has not presented evidence that the claimed amounts and concentrations are critical.  
4. The “wherein” clauses describe properties of the claimed composition. The composition in Waters as modified by Ryoshi comprises the same elements as claimed composition and in overlapping amounts. A person skilled in the art would have expected the prior art composition to have the same properties as the claimed composition when placed under identical conditions because a chemical composition and its properties are inseparable. MPEP 2112.01 can be applied to obviousness rejections as well as anticipation rejections.
5. The data cited by applicant was reviewed and it is not sufficient to show that claimed combination of elements and concentration ranges are critical. The cited prior art does not teach in vitro dissolution profiles of the drug, however the prior art teaches sustained release dosage forms of the drug and suitable excipients for making sustained release dosage forms. Therefore, there would have been a reasonable expectation of success in making a sustained release dosage form of pridopidine or a salt thereof. The data in the specification does not demonstrate that the claimed range of rate controlling excipients is critical. Table 4 teaches three compositions and all three compositions contain one or a combination of HPMC, HCO, and ethyl cellulose in concentrations encompassed by the claimed concentration range of about 30-50%. Dissolution profiles obtained from these compositions are not sufficient to show criticality of ranges because the data does not test concentrations outside of the claimed range. Per MPEP 716.02(d) “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”. Examples B, C, and D in Table 5.3 contain rate controlling excipients and example A does not contain a rate controlling excipient. It is not surprising that a composition without rate controlling excipients showed immediate release properties. See MPEP 716.02 for requirements that applicant has to meet in order to rebut an obviousness rejection with unexpected results.
6. Waters requires the composition to provide sustained release drug properties, thus priopidine in a sustained release dosage form was known in the prior art. Waters does not teach suitable excipients for making such composition, however Waters teaches that a sustained release composition can be made using known and conventional methods and excipients known in the art. Ryoshi teaches excipients and concentrations thereof that are suitable for making sustained release compositions. Ryoshi teaches ethyl cellulose, HPMC, and hydrogenated castor oil.
It is noted that the present rejection is not over Zimmerman, thus those teachings are irrelevant. 
On page 17 of the remarks, the applicant stated that it would not be obvious to formulate pridopidine with polymeric material selected specifically from a group consisting of 11 polymers, and mixtures thereof. The meaning of this paragraph is not clear because Ryoshi teaches 8 specific cellulosic derivatives and 3 specific hydrogenated oils. The rejection is not based on selecting excipients from the list argued by applicant.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617